Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 3/4/2021.
The application has been amended as follows: 
Please replace the paragraph in column 1, lines 9-14 with the following paragraph:
This application is a Reissue application of U.S. Patent No. 8,309,076  and Continuation Reissue Application of U.S. Application No. 14/537,565, filed November 10, 2014 (issued as RE16,912 on June 26, 2018), which is a Reissue Application of U.S. Patent No. 8,309,076 issued on November 13, 2012, which is issued from the 35 U.S.C. §371 National Phase Entry Application from PCT/KR2007/002363, filed May 14,2007, and designating the United States, which claims priority under 35 U.S.C. §119 to Korean Patent Application No. 10-2006-0073722 filed Aug. 4, 2006, which is incorporated herein in its entirety.


/Padmashri Ponnaluri/ & /Sharon Turner/Patent Reexamination Specialists, Art Unit 3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialists, Art Unit 3991